DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2021, 11/24/2020, 11/06/2019 and 10/23/2019 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 7, 11, 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the metal filaments are patterned in the same patterning amount at the same pitch" in line 5.  There is insufficient antecedent basis for this limitation in the claim. In line 2 the preamble requires “a bundle of two to ten metal filaments”. The examiner suggests amending the claim limitation to recite "the bundle of two to ten metal filaments are patterned in a same patterning amount at a same pitch".
Claims 1-14 are rejected by virtue of their dependence upon and because the fail to cure the deficiencies of claim 1 and notably claims 4, 6-7, 11, 12-14 repeat the antecedent basis of claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Claims 1-2, 4, 6, 8-9, 13are rejected under 35 U.S.C. 103 as being unpatentable over Takada (JP 2006-160121 A – of record), in view of Lee et al. (US 2010/0261032 A1).
Regarding claims 1, 4, 6, 8, 13, Takada teaches a pneumatic tire suitable for suppressing uneven deformation that occurs in the side portions of tire’s due to expansion and deformation of the tire cords, see [0001]. The cords are configured as a plurality of 8 detour cords 8 arranged in parallel are covered with rubber, see [0007], Fig. 3 – (construed as an elastomer cord obtained by coating, with an elastomer, a cord composed of a bundle of two to ten filaments that are parallelly aligned in a single row without being twisted together).
[AltContent: textbox (Same pitch and patterning amount)][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: textbox (Differing phases)][AltContent: oval]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The filaments/cords 8 are patterned having the same undulating waveform, same pitch and at least two adjacent filaments have differing phases, see Fig. 4 – (corresponds to the same patterning amount at the same pitch, and the cord comprises at least one pair of adjacent metal filaments having different phases from each other).
Takada does not explicitly disclose the cords 8 are metal prompting one to look to exemplary configurations thereof.
Lee discloses a tire having a wire steel cord for reinforcing rubber of a pneumatic tire. The cord being configured to have a wavelength t in a range of 1 mm – 10 mm – (corresponds to a patterning pitch of 2 – 10 mm) and height h in a range of 0.24 mm – 3.0 mm – (corresponds to a patterning amount of 0.03 – 0.30 mm). This configuration being advantageous for forming the steel cord having a desirable elongation, see [0023].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the cords of Takada as metal cords as taught by Lee to provide the tire with the aforementioned benefits. Moreover, as to the claimed ranges: it has been held that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' with sufficient specificity", then the claimed range is anticipated, see MPEP § 2131.03(11).
Regarding claims 2, 9, modified Takada further discloses the use of phase difference of 90° (π/2 or 2π/4) - 270° (6π/4) - (corresponds to a phase difference between the adjacent metal filaments is π/4 to 7π/4). Moreover, it has been held that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' with sufficient specificity", then the claimed range is anticipated, see MPEP § 2131.03(11).
Claims 3, 5, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takada (JP 2006-160121 A – of record), in view of Lee et al. (US 2010/0261032 A1), as applied to claims 1, 2 above, and further in view of Yoshikawa et al. (US 2010/0024946 A1).
Regarding claims 3, 5, 10, 12, modified Takada does not explicitly disclose adjacent metal filaments have an elastomer coating ratio of 10% or higher per unit length on a widthwise side surface of the metal cord.
Yoshikawa discloses a tire suitable for providing a belt layer with relatively high durability by improving fatigue resistance of cords. The tire belt later being configured to have a circumferential belt layer has a cord density of 20 cords/50 mm and where the entire circumferential layer 2b is coated with rubber, see Fig. 2, [0019], [0050]. Thus, the prior art teaches the adjacent metal filaments have an elastomer coating ratio of 100% per 50 mm which meets the claimed 10% or higher per unit length on a widthwise side surface of the metal cord. Moreover, it has been held that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' with sufficient specificity", then the claimed range is anticipated, see MPEP § 2131.03(11).
Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takada (JP 2006-160121 A – of record), in view of Lee et al. (US 2010/0261032 A1), in view of Yoshikawa et al. (US 2010/0024946 A1), as applied to claim 3 above.
Regarding claims 7, 14, as previously discussed, modified Takada further discloses the cord is configured to have a wavelength t in a range of 1 mm – 10 mm – (corresponds to a patterning pitch of 2 – 10 mm) and height h in a range of 0.24 mm – 3.0 mm – (corresponds to a patterning amount of 0.03 – 0.30 mm), see Lee [0023]. Moreover, it has been held that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' with sufficient specificity", then the claimed range is anticipated, see MPEP § 2131.03(11).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749